Mb. Justice MacLeary
rendered the following opinion of the court:
In this cause the defendant was convicted of the crime of assault with intent to ravish, committed upon the person of his sister. After information duly presented, he was tried before a jury and found guilty as charged. He was sentenced by the court to six years’ imprisonment in the penitentiary at hard labor and to payment of the costs.
He made a motion for a new trial on account of newly discovered evidence, which was overruled by the court for noncompliance with the statute. To this ruling he took an exception, which was noted in the record; but no bill of exceptions appears to have been made or presented to the district court.
An appeal was taken to this court. No counsel appeared for the prisoner, but one filed a brief in his behalf. The fiscal made a full argument both written and verbal.
After a careful consideration of the entire record no error *357is apparent, and the judgment of the district court should be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Figueras and Wolf concurred.